United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, GREELEY ANNEX,
Greeley, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1344
Issued: February 19, 2008

Oral Argument November 1, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2007 appellant, through his attorney, filed a timely appeal from the
February 1, 2007 merit decision of the Office of Workers’ Compensation Programs’ hearing
representative, who affirmed a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the schedule award issue.
ISSUE
The issue is whether appellant has more than a 20 percent permanent impairment of her
left upper extremity.
FACTUAL HISTORY
Appellant, born February 4, 1946, sustained several injuries in the performance of her
duties as a letter carrier. On March 9, 1995 she moved a tray of letters in her truck. Appellant
felt severe pain and developed a lump on the back of her left hand. The Office accepted her
claim for left wrist ganglion and approved surgery.1 On January 25, 1996 she fell and hit her left
1

OWCP File No. 120152693 (master file).

shoulder on the vehicle door. The Office accepted appellant’s claim for left shoulder contusion
and strain.2 After appellant alleged an injury due to continuous lifting, carrying and walking, the
Office accepted an occupational disease claim for aggravation of myalgia and myositis, not
otherwise specified.3 After she reported an injury due to repetitive use of her hands and wrists,
the Office accepted an occupational disease claim for right carpal tunnel syndrome.4
Appellant received a schedule award for a four percent impairment of her left upper
extremity due to range of motion deficits in the left wrist. She received a schedule award for a
six percent impairment of her left upper extremity due to range of motion deficits in the left
shoulder. On April 10, 2003 appellant received a schedule award for an additional 11 percent
impairment of her left upper extremity due to her left shoulder.5
On May 8, 2002 Dr. Christopher B. Ryan, the attending physiatrist, reported that
appellant had a seven percent impairment of her left upper extremity due to the wrist. He found
a 22 percent impairment due to the left shoulder.
On March 27, 2003 Dr. M. Richard Kem, an orthopedic surgeon and second opinion
physician for the Office, found no impairment of the left wrist due to loss of motion. He found
nine percent impairment due to loss of shoulder motion, but reported that the motion seemed to
vary quite a bit and he never felt that there was an endpoint that was not accompanied by
considerable active resistance. As he could find no supportive objective evidence of impairment,
Dr. Kem concluded that appellant had no impairment of her left upper extremity.
Dr. Ryan reviewed Dr. Kem’s report and disagreed. On May 6, 2003 he reported that a
number of different examiners had documented appellant’s loss of motion over time, so it was
unclear why Dr. Kem found no loss. Dr. Ryan added that he did not think that Dr. Kem followed
the A.M.A., Guides in giving his rating. He stated: “I hope it is clear why I have a difference of
opinion with Dr. Kem.”
The Office found that a conflict in medical opinion arose between Dr. Ryan and Dr. Kem
on the issue of permanent impairment. On February 18, 2004 the Office referred appellant,
together with a statement of accepted facts and the entire case file, to Dr. Jeffrey J. Sabin, a
Board-certified orthopedic surgeon in Lakewood, Colorado, to resolve the conflict. Appellant’s
appointment was scheduled for March 29, 2004.

2

OWCP File No. 120159137.

3

OWCP File No. 120169377.

4

OWCP File No. 120172980.

5

A 4 percent impairment related to the wrist combines with a 17 percent impairment related to the shoulder for a
20 percent total impairment of the left upper extremity. American Medical Association, Guides to the Evaluation of
Permanent Impairment 512 (5th ed. 2001).

2

On March 4, 2004 appellant objected to the selection of Dr. Sabin, as follows:
“Dr. Sabin has been selected far more often than can be explained on a strict
rotational system. I enclose another recent selection indicating this doctor is
being selected too often. We can document at least two selections in February.
Over one hundred orthopedic surgeons practice in Denver alone. I enclose the
ABMS Marquis print out. How many orthopedic surgeons practice in the Denver
Metropolitan area and are in your data base? Please provide your PDS summary
showing the total number of times Dr. Sabin has been selected as IMS [impartial
medical specialist] and the number of times he was selected in 2004.
“Another ground to object is the failure of the selector to take into account the
required fair and unbiased policy using the zip code selection method required by
FECA Bulletin 00-01. Claimant lives in Greeley. You have to ignore fifteen
orthopedic surgeons in Greeley and eighteen in Boulder. I enclose the ABMS
Marquis print outs for these cities. Even F[or]t Collins and Loveland would be
closer. How do you justify Dr. Sabin?”6
On March 29, 2004 Dr. Sabin examined appellant and evaluated her impairment. He
found a 15 percent impairment of the left upper extremity due to loss of shoulder motion.
Dr. Sabin found a five percent impairment due to loss of wrist motion, but as appellant’s left
wrist was identical to the right he concluded that no rating should be given for this loss. After
being informed that the Office had accepted a right carpal tunnel syndrome, Dr. Sabin amended
his evaluation to reflect that appellant had a five percent impairment of her left upper extremity
due to her left wrist.
On September 27, 2005 the Office issued an amended schedule award finding that
appellant had a 20 percent permanent impairment of her left upper extremity. It advised that no
payment was due because she previously received compensation for a total impairment of 27
percent.
In a decision dated February 1, 2007, an Office hearing representative affirmed the
September 27, 2005 decision. He found that the Office properly selected Dr. Sabin as the
impartial medical specialist. The hearing representative further found that Dr. Sabin’s opinion
constituted the weight of the medical evidence. He denied appellant’s request for a subpoena of
the Office’s medical scheduler.7
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act8 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
6

Appellant’s ZIP Code is 80634. Dr. Sabin’s is 80215.

7

This decision also indicates that appellant previously received schedule awards for the left arm representing a
total of 27 percent impairment.
8

5 U.S.C. § 8107.

3

Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician (known as
a referee physician or impartial medical specialist) who shall make an examination.10
A claimant who asks to participate in selecting the referee physician or who objects to the
selected physician should be requested to provide his or her reason for doing so. The claims
examiner is responsible for evaluating the explanation offered. If the reason is considered
acceptable, the medical management assistant (MMA) will prepare a list of three specialists,
including a candidate from a minority group if indicated, and ask the claimant to choose one.
This is the extent of the intervention allowed by the claimant in the process of selection or
examination. If the reason offered is not considered valid, a formal denial of the claimant’s
request, including appeal rights, may be issued if requested.11
Unlike the selection of second opinion examining physicians, the selection of referee
physicians is made by a strict rotational system using appropriate medical directories. The
Physicians’ Directory System (PDS), including physicians listed in the American Board of
Medical Specialties (ABMS) Directory and specialists certified by the American Osteopathic
Association, should be used for this purpose. The services of all available and qualified Boardcertified specialists will be used as far as possible to eliminate any inference of bias or partiality.
This is accomplished by selecting specialists in alphabetical order as listed in the roster chosen
under the specialty and/or subspecialty heading in the appropriate geographic area, and repeating
the process when the list is exhausted.12
By Office directive, the ZIP Code used should normally be that of the employee’s home
address, though the duty station may be used for good cause, for instance, if the employee lives
in a rural area and the duty station is located in an urban area with more physicians. Other ZIP
Codes should not be used unless no physicians in the employee’s ZIP Code practice the
necessary specialty. In this instance, the PDS will select the closest neighboring ZIP Code.13

9

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

10

5 U.S.C. § 8123(a).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(4)
(May 2003).
12

Id. at Chapter 3.500.4.b(1). The PDS is a set of stand-alone software programs designed to support the
scheduling of second opinion and referee examinations. PDS is designed to reduce the amount of time needed to
schedule examinations, ensure consistent rotation among referee physicians and record the information needed to
make prompt payment to physicians. Id. at Chapter 3.500.7.
13

FECA Bulletin No. 00-01 (issued November 5, 1999, expired November 4, 2000).

4

The MMA should maintain a card file or other record of physicians accepting impartial
referrals from the Office. The district Office should maintain a referral log or a chronological
file of referral letters and CA-110s to demonstrate that rotation procedures were satisfied.14
The PDS was originally developed to ensure that referee medical specialists would be
chosen in a fair and unbiased manner, and this goal remains as vital as ever to the integrity of the
federal employees’ compensation program.15 The Board has placed great importance on the
appearance as well as the fact of impartiality, and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial specialist.16
ANALYSIS
A conflict arose between Dr. Ryan, appellant’s physiatrist, and Dr. Kem, the Office’s
second opinion orthopedic surgeon, on the issue of permanent impairment. Dr. Ryan reinforced
this conflict when he reviewed and explicitly disagreed with Dr. Kem’s report. Section 8123(a)
of the Act therefore required the selection of a third physician to resolve the conflict.17
Fifteen days after the Office notified appellant that it had selected Dr. Sabin as the
impartial medical specialist and 25 days before the scheduled examination, appellant objected to
the selection. Pointing to the number of orthopedic surgeons practicing in the Denver area and to
the Office’s recent selection of Dr. Sabin in another case, she questioned how it could have
selected him in her case on a strict rotational basis. Appellant also objected that the Office failed
to follow its directive on using the ZIP Code selection method. She offered ABMS printouts to
show the number of physicians the Office bypassed in the Greeley and Boulder areas.
The Board finds that appellant raised a timely objection to the selected impartial medical
specialist and provided sufficient reason to require the Office to demonstrate that it properly
followed its selection procedures. The Board has required the Office to demonstrate this in the
past. In the case of Theodore Parker, the Board twice remanded the case to the Office to review
the claimant’s list of Board-certified physicians located in her adjacent ZIP Codes and to explain
why any physician appearing on both his list and the PDS list was bypassed before the Office

14

Procedure Manual, Chapter 3.5004.b(7).

15

FECA Bulletin No. 00-01.

16

Procedure Manual, Chapter 3.5004.a(3); see, e.g., Leonard W. Waggoner, 37 ECAB 676, 682 (1986) (where
the claimant was not afforded the opportunity to participate in the selection of the impartial specialist and where the
examining physician was not the impartial specialist selected by the Office, in accordance with its procedures, the
Board found that to permit the use of the examining physician’s opinion would undermine the appearance of
impartiality or would appear to compromise the integrity of the system for selecting impartial specialists).
17

Appellant argues that the Office provided Dr. Kem with a “poisoned” statement of accepted facts, one that did
not mention her accepted right wrist condition. The Board disagrees. The acceptance of a right wrist injury was
irrelevant to the proper evaluation of appellant’s left wrist. It was only when Dr. Sabin improperly rated the left
wrist by comparing it to the right that it became necessary for the Office to make clear to Dr. Sabin that appellant
had an injured right wrist. Dr. Kem made no such comparison and therefore required no such guidance.

5

selected the eventual impartial medical specialist.18 It explained that the record did not permit an
informed adjudication on whether the Office properly followed its procedures for selecting the
impartial medical specialist or whether the Office improperly bypassed qualified physicians
whose offices were closer to the claimant than the physician selected. On a later appeal, the
Board found that the Office had failed to establish adherence to its selection procedures. As a
result, it found that the report of the selected physician was not entitled to the special weight of
an impartial medical specialist.19
While there is no indication that the Office bypassed any physician on the PDS list,
appellant raised a timely objection to the selection of Dr. Sabin and provided sufficient reason to
require the Office to demonstrate that it properly followed its selection procedures. The Board
finds that the Office has an obligation to verify that it selected Dr. Sabin in a fair and unbiased
manner. The Office maintains records for this very purpose. It must strictly adhere to the
selection procedures. The Office will then develop the case in the usual manner and issue an
appropriate final decision.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development is
warranted on appellant’s objections to the impartial medical specialist.20

18

Docket No. 04-330 (issued October 29, 2004) and Docket No. 05-1403 (issued December 1, 2005).

19

Docket No. 07-60 (issued May 10, 2007).

20

The hearing representative’s denial of the requested subpoena is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: February 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

